NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance 
                                  with Fed. R. App. R. 32




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                  Submitted October 19, 2009
                                   Decided October 20, 2009

                                             Before

                              ILANA DIAMOND ROVNER, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

                              TERENCE T. EVANS, Circuit Judge

No. 09‐2263

UNITED STATES OF AMERICA,                             Appeal from the United States
     Plaintiff‐Appellee,                              District Court for the Central
                                                      District of Illinois.
       v.
                                                      00 CR 40004
RAYMOND F. PITTS, also known as
LONNIE SANDERS,                                       Michael M. Mihm, Judge. 
    Defendant‐Appellant.

                                            ORDER

        In 2001, Raymond F. Pitts pled guilty to one count of conspiracy to possess with
intent to distribute controlled substances, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B) and
846.  At that time, the district court sentenced him to 324 months’ imprisonment and a term
of supervised release.  At least part of his sentence was based on the United States
Sentencing Guidelines provisions governing offenses involving crack cocaine.  We affirmed
Pitts’ conviction on direct appeal.  United States v. Pitts, 322 F.3d 449 (7th Cir. 2003).  

       In 2008, Pitts filed a motion to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(2),
which allows a court to modify a term of imprisonment when the original sentence was
based on a range that has subsequently been lowered by the Sentencing Commission. 
Retroactive Amendments 706 and 711 reduced the offense levels for crack cocaine‐related
No. 09‐2263                                                                             Page 2



crimes, and Pitts sought a reduction of his sentence under those Amendments.  Pitts’
original guidelines sentencing range was 324 to 405 months, and the district court originally
sentenced Pitts to the low end of that range.  Under the Amendments, Pitts’ new sentencing
range was 292 to 365 months, and the court again sentenced him to the low end of the
range.  Pitts asked the district court to further reduce his sentence and to conduct a full
resentencing hearing under United States v. Booker, 543 U.S. 220 (2005).  The district court
declined to conduct a full resentencing or to reduce Pitts’ new sentence below 292 months,
citing our opinion in United States v. Cunningham, 554 F.3d 703 (7th Cir. 2009), cert. denied,
129 S. Ct. 2826 (2009).  Pitts appeals the district court’s decision, although he acknowledges
that his claim is foreclosed by Cunningham.  He asks that we reconsider our holding in
Cunningham in light of the Ninth Circuit’s contrary opinion in United States v. Hicks, 472 F.3d
1167 (9th Cir. 2007).  In the alternative, he seeks to preserve the issue for Supreme Court
review.  

       In Cunningham, we held that district courts, when reducing a defendant’s sentence
pursuant to 18 U.S.C. § 3582(c)(2), lack the authority to reduce the sentence beyond the
retroactive guidelines amendment range.  554 F.3d at 709.  We also noted that Section
3582(c)(2) proceedings are not full resentencings and may not result in a sentence lower
than the amended guidelines range unless the original sentence was lower than the then‐
applicable guidelines range.  554 F.3d at 708.  We were aware of Hicks when we issued our
opinion in Cunningham.  Indeed, a good part of our opinion in Cunningham explains exactly
why we have rejected the Ninth’s Circuit’s reasoning in Hicks.  See Cunningham, 554 F.3d at
705‐09.  We see no reason to reconsider Cunningham now.  The district court’s judgment is
therefore AFFIRMED.